Citation Nr: 1726778	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a lower gastrointestinal disorder, to include irritable bowel syndrome (IBS) and diverticulosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in November 2015.  A transcript of the hearing is of record.

In a January 2016 decision, the Board reopened a previously denied claim of entitlement to service connection for a duodenal ulcer, and remanded that claim, along with the claim of entitlement to service connection for IBS, for further development.  The issues on appeal have been broadened and recharacterized as reflected on the title page.  

Although additional evidence was associated with the record following the April 2016 Supplemental Statement of the Case, such evidence is either duplicative of previous evidence considered or irrelevant, thereby precluding any need for a waiver of initial consideration by the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  The Veteran's peptic ulcer disease (PUD) resolved in service.

2.  GERD is not a result of the Veteran's in-service PUD, did not have its clinical onset in service and is not otherwise related to service.

3.  IBS and diverticulosis are not a result of the Veteran's in-service PUD, did not have their clinical onset in service, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an upper gastrointestinal disorder, to include GERD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a lower gastrointestinal disorder, to include IBS and diverticulosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran maintains that she first experienced problems with her stomach, IBS, and duodenal ulcers during active service around September 1986.  She asserts that she had acid reflux during service, which made her stomach burn and caused her duodenal ulcers.  She further maintains that she was not diagnosed during service, but was treated 10 to 20 times by medical personnel during her 20 year active service career, and that she has been continuously treated since then.  She asserts that one month following separation from service in 1994 she began treatment at the Lake City VA, at which time she was informed that she previously had duodenal ulcers, but that they had healed with scars.  Lastly, she maintains that her duodenal ulcers that were incurred in service are causing her gastrointestinal and bowel issues today.  See November 1995 RO and November 2015 Board hearing transcripts.  

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including peptic (gastric or duodenal) ulcers, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  


III.  Analysis

The Board will address the upper and lower gastrointestinal disorder claims together, as they involve application of similar law and facts.

Regarding the first element of service connection, the Veteran has current diagnoses of GERD, diverticulosis, and IBS.  See September 2009 and March 2016 VA examination reports; December 2010 private treatment record.  Therefore, element one is established for both claims. 

As to the second element of service connection, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) note a series of gastrointestinal disorder symptoms including: abdominal, chest, and stomach pain, vomiting, epigastric tenderness, and indigestion, as well as a diagnosis of PUD.  See October 1974, March 1975, July 1986, September 1986, November 1986, December 1986, March 1987, July 1991, and August 1993 STRs.  Thus, element two is also established for both claims.  

Regarding the third element of service connection, nexus, a competent March 2016 VA examiner outlined the history of the Veteran's PUD and stated that the disease had resolved in service based on review of post-service treatment records, which indicated the Veteran's duodenal ulcers had healed without residual functional limitations, as well as the examiner's own evaluation of the Veteran revealing no residual disability from her previous peptic ulcer.  Regarding the Veteran's GERD and diverticulosis, the examiner opined that it is less likely as not (less than 50/50 probability) that either disorder had their onset in service or were otherwise related to service.  The examiner reasoned that both disorders had their onset several years post-service (2007).  Additionally, the examiner specifically stated that the Veteran's diverticulosis had not resulted in any clinical disability, and that the GERD symptoms were absent from her STRs and post-service treatment records, to include a December 2012 esophagogastroduodenoscopy (EGD).  She further stated that, based upon her thorough review of the record including lay evidence, evaluation of the Veteran, review of current medical literature, and knowledge consistent with her 25 plus year medical training/clinical experience, any symptoms noted in the Veteran's STRs "were most consistent" with the Veteran's documented PUD.  Lastly, the examiner stated that she was unable to find peer reviewed literature that substantiated an etiologic relationship between the Veteran's documented treatment of gastrointestinal symptoms in service (attributable to PUD) and the subsequent development of GERD.  As to the Veteran's IBS, the examiner opined that it was less likely as not (less than 50/50 probability) that the bowel disorder had its onset in service or was otherwise the result of service based upon medical literature, her 25 plus year medical training/clinical experience, thorough review of the record including lay evidence, and evaluation of the Veteran.  She reasoned that the IBS symptoms were reported more than six years post-service and that the Veteran's STRs substantiated her finding of a post-service onset.  She also noted that the Veteran reported that her lower gastrointestinal symptoms occurred "mostly since 2004."  Lastly, the examiner again stated that she was unable to find peer reviewed literature that substantiated an etiologic relationship between the Veteran's documented treatment of gastrointestinal symptoms (attributable to PUD) during active service and the subsequent development of IBS.  As the opinion contains detailed rationale based on review of the Veteran's relevant medical history, the Board affords it high probative value.

There is no competent opinion to the contrary.  To the extent the Veteran attributes her current disorders to her in-service symptoms, her opinion is not competent, as she does not have the requisite expertise to address a complex medical question such as the etiology or date of initial onset of gastrointestinal disorders.  

Moreover, GERD, IBS and diverticulosis are not "chronic diseases" listed under 38 C.F.R. § 3.309.  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.307 does not apply to these disorders, and service connection based on continuity of symptomatology is not available.  Walker, 708 F.3d 1131.  Although PUD is a "chronic disease," presumptive service connection is not warranted for this disorder, as it has not been diagnosed at any point following her service separation.  See, e.g., May 1994, September 2009 and March 2016 VA examination reports.

Thus, the preponderance of the evidence is against a nexus between the Veteran's current upper and lower gastrointestinal disorders and service.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an upper gastrointestinal disorder, to include GERD, is denied.

Entitlement to service connection for a lower gastrointestinal disorder, to include IBS and diverticulosis, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


